Notice of Allowance
Response to Arguments
Applicant’s arguments, filed 3/23/2021, and current amendments overcome the rejection of claims under U.S.C. 103. Therefore these rejections have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  
The closest prior art of record Sun ("Sun", US 20120137015) in view of Berger et al ("Berger", US 20150074709) in further view of Miller et al (“Miller”, US 20080276269) and in even further view of Herlein et al (“Herlein”, US 20110196749) does not teach a method for inserting advertisements into live video streams, the method performed at a computer server having one or more processors and memory storing one or more programs to be executed by the one or more processors, the method comprising: receiving, from a mobile terminal that is playing a live video stream originated from a content providing source, a request for an advertisement to be inserted into the play of the live video stream, the request including a time period parameter for playing the advertisement and the advertisement includes activity information and stock information responsive to the request, wherein the time period parameter is extracted from the live video stream; in response to the request: obtaining an advertisement bitstream corresponding to the advertisement that includes the activity information and the stock information, a playing time period of the advertisement bitstream, and video identification of the live video stream, the advertisement bitstream including a first .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Krasko et al (US 20150201227), Abstract - There is provided a method of delivering a video stream, the method executable at a network transmission device. The method comprises: identifying a stream sent to a plurality of subscribers; locating a promotional segment in the identified stream; transmitting a first replaced promotional segment to a first subscriber, the first replaced promotional segment having been selected based on a subscriber attribute associated with the first subscriber, the first replaced promotional segment replacing the promotional segment; transmitting a second replaced promotional segment to a second subscriber the second replaced promotional segment having been selected based on a subscriber attribute associated with the second subscriber, the second replaced promotional segment replacing the promotional segment; and resuming transmitting of the 
Ionescu (US 20150128162), Abstract - Methods and systems for tracking events associated with use of video content are disclosed. A method collects events associated with use of video content at a computing device. In response to determining that a tracking interval has elapsed, the method optimizes the collected events by grouping similar events together, serializes the optimized events by structuring the optimized events in a defined format, and creates a tracking call to send the serialized events to a remote computing device. A system determines setup parameters for tracking collection on a client computing device, the setup parameters comprising an error tracking parameter, and setup check and tracking intervals. The system periodically receives serialized event data from a client device in accordance with the tracking interval, the event data having been collected in response to occurrences of tracked events associated with use of video content at the client device, the video content including an advertisement.
McGowan et al (US 20140316899), Abstract - Techniques described herein provide for a live advertising processing engine service to act as an intermediary between client applications and advertising networks. The live advertising processing engine service can provide an interface with which the client can interact, via an application programming interface (API) or directly through the use of a standardized language, thereby allowing client applications to receive advertisement data without the need to be customized to communicate with 
Liu et al (US 8335266), Abstract - In one embodiment, a method is described that includes receiving a conditioned bitstream that includes a digital insertion location and primary network packets that contain compressed video data. The digital insertion location includes replaceable network packets. The method also includes receiving a second bitstream that includes replacement compressed video data. The method also includes determining a location of the digital insertion location. The method further includes adjusting the bitrate of the replacement compressed video data to create adjusted replacement compressed video data. The method further includes providing timestamp information with the replacement compressed video data. The method additionally includes packetizing the adjusted replacement compressed video data and timestamp information into replacement network packets. The method further includes combining the replacement network packets into the digital insertion location in the conditioned bitstream at the network packet level without depacketizing or decompressing the compressed video data in the primary network packets.
Moonka et al (US 8719865), Abstract - At a client, a video is received. The video includes one or more advertisement slots. The video is played back to a user. During the playback of the video, an impending advertisement slot is detected. One or more advertisements are 
Banica et al (US 20140359656), Abstract - Methods and systems for placing an overlay in video content are provided. A method receives video content and input indicating an overlay to be placed in the video. The method determines, based on overlay and video properties, locations where the overlay can be placed. The method presents suggested locations for the overlay and receives a selection of a suggested location. The overlay is placed in the selected location. A system includes memory with instructions for inserting an overlay into video content. The system receives an indication of an overlay to be placed in the video, performs attention modeling on the video to identify zones likely to be of interest to a viewer. The system presents locations within the identified zones where the overlay can be inserted and receives a selection of a location. The system inserts the overlay into the selected location and renders the video with the inserted overlay. 
Ould Dellahy, VIII et al (US 20150319510), Abstract - Systems, methods, and devices for an interactive viewing experience by detecting on-screen data are disclosed. One or more frames of video data are analyzed to detect regions in the visual video content that contain text. A character recognition operation can be performed on the regions to generate textual data. Based on the textual data and the regions, a graphical user interface (GUI) definition to can be generated. The GUI definition can be used to generate a corresponding GUI superimposed onto the visual video content to present users with controls and functionality with which to interact with the text or enhance the video content. Context metadata can be determined from external sources or by analyzing the continuity of audio and visual aspects 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                             

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444